DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the rectangular boxes shown in Fig. 1 of the drawings should be labeled with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  “if” would be better understood as “when”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 30 recite the limitation "the gas pedal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the warning exceeding the optical takeover indication provided to the driver”.  The metes and bounds of the limitation as to what is required by the warning exceeding the optical takeover indication is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102014002111(A1) (“Limbacher”).
As per Claims 16 and 30, Limbacher discloses a method and motor vehicle for operating a driver assistance system which provides assistance to a driver during a coasting process in a motor vehicle whose drive train can be operated in a free-run operating mode in which a drive motor is disconnected from the drive train by a clutch (see inter alia abstract), the method comprising: 
determining a coasting destination of the motor vehicle, the coasting destination requiring a deceleration of the motor vehicle (see inter alia abstract, [0002]-[0003], [0014]-[0015], [0016]-[0017]: a specific operating strategy of the motor vehicle is selected, which is mapped by the action plan comprising measures for decelerating the motor vehicle; determines a predictive coasting operating strategy, [0057], [0063]: roll-out destination 9 is the entrance to a town marked by a place-name sign 10; distance and the course of the route 8 up to this point is described by the route data in exactly the same way as an incline 11 on the way and a decline 12 on the way); 
(see inter alia abstract, [0015]: the invention provides in a method of the type mentioned at the outset that, when the driver assistance system is activated, when the driver finishes actuating the accelerator pedal and at least one potential roll-out target requiring deceleration is determined or known, at least one measure for the targeted deceleration of the motor vehicle comprehensive action plan taking into account at least one effectiveness criterion related to the energy budget of the motor vehicle and a target criterion related to the deceleration to the roll-out target as well as predictive route data describing the path to the roll-out target and used for longitudinal guidance of the motor vehicle, the Measures can be selected from a group of measures comprising at least one operation of the drive train in freewheeling operating mode and operation of the drive train in an overrun mode, [0016]-[0017]: measures to change between several contains operating states related to the longitudinal guidance of the motor vehicle, for example can switch between a freewheeling operating mode and a coasting operating mode, so that the highest possible efficiency and the most accurate possible achievement of the target speed are made possible. The effectiveness criterion, which relates to the energy efficiency of the motor vehicle, and the target criterion, which relates in particular to the target speed at the position described by the roll-out target, therefore represent the optimization goals in an optimization process for determining the measures which,…, for example, weighted in a cost function can be considered. The optimization method for determining the measures in the action plan therefore uses the predictive route data in order to achieve the highest possible energy efficiency and a delay that comes as close as possible to the target speed, [0057], [0060]-[0063]); and 
determining predict route data describing a distance to the coasting destination when the driver ends an activation of the gas pedal (see inter alia [0015]: the invention provides in a method of the type mentioned at the outset that, when the driver assistance system is activated, when the driver finishes actuating the accelerator pedal and at least one potential roll-out target requiring deceleration is determined or known, at least one measure for the targeted deceleration of the motor vehicle comprehensive action plan taking into account at least one effectiveness criterion related to the energy budget of the motor vehicle and a target criterion related to the deceleration to the roll-out target as well as predictive route data describing the path to the roll-out target and used for longitudinal guidance of the motor vehicle, the Measures can be selected from a group of measures comprising at least one operation of the drive train in freewheeling operating mode and operation of the drive train in an overrun mode, [0016]-[0017]: The optimization method for determining the measures in the action plan therefore uses the predictive route data in order to achieve the highest possible energy efficiency and a delay that comes as close as possible to the target speed, [0019]: its current speed as mentioned above and the properties of the motor vehicle, which can be mapped, for example, in a dynamic model of the motor vehicle to be used when determining the action plan, [0021]: actual point in time at which the actuation of the accelerator pedal is ended and selects the best coasting operating strategy for this point in time, which is described by the action plan, [0053]: an optimal operating strategy for the coasting process is to be determined, it is first checked in a step S1 whether a coasting process is actually taking place, which means that it is detected whether the operation of the accelerator pedal has ended, [0063]: distance and the course of the route 8 up to this point is described by the route data in exactly the same way as an incline 11 on the way and a decline 12 on the way, [0064]: The distance and the course of the route 8 up to this point is described by the route data inexactly the same way as an incline 11 on the way and a decline 12 on the way); 
wherein the at least one measure is used for a longitudinal guidance of the motor vehicle, wherein the at least one measure is selected from a measure group of at least one operation in a free-run operating mode and at least one operation in a coasting operating mode, wherein the coasting destination comprises a stopping position, and wherein the action plan specifies the targeted deceleration of the motor vehicle so that the motor vehicle comes to a complete stop at the stopping position (see at least [0015]: the invention provides in a method of the type mentioned at the outset that, when the driver assistance system is activated, when the driver finishes actuating the accelerator pedal and at least one potential roll-out target requiring deceleration is determined or known, at least one measure for the targeted deceleration of the motor vehicle comprehensive action plan taking into account at least one effectiveness criterion related to the energy budget of the motor vehicle and a target criterion related to the deceleration to the roll-out target as well as predictive route data describing the path to the roll-out target and used for longitudinal guidance of the motor vehicle, the Measures can be selected from a group of measures comprising at least one operation of the drive train in freewheeling operating mode and operation of the drive train in an overrun mode, [0056]: the action plan is determined as a chronological sequence of measures that relate to a change in the operating state of the motor vehicle with regard to the longitudinal guidance, the measures being selected from a group of measures that basically activate operation of the drive train of the Motor vehicle in freewheeling mode, activation of an operation of the drive train in overrun mode, adaptation of a recuperation stage, changing a gear stage of a transmission of the motor vehicle and a braking intervention using a braking system of the motor vehicle, [0063]: roll-out destination 9 is the entrance to a town marked by a place-name sign 10; distance and the course of the route 8 up to this point is described by the route data in exactly the same way as an incline 11 on the way and a decline 12 on the way, [0065]: After the speed of the motor vehicle has to be reduced even further, at a point in time 25, however, the drive train is again switched to overrun mode as part of a further measure, shifted up one gear stage and the recuperation reduced again in order to obtain a desired braking deceleration in such a way that at a point in time 26 when the roll-out target 9 is reached, the setpoint speed 18 is reached).
As per Claim 25, Limbacher discloses limiting a maximum allowed brake deceleration during performance of the action plan (see inter alia [0032]: when determining the action plan, a maximum permitted braking deceleration and/or a maximum permitted change in the braking deceleration are taken into account). 
As per Claim 26, Limbacher discloses wherein the measure group further comprises at least one of an adaptation of a recuperation step, a change in a switching step of a transmission of the motor vehicle, or a brake intervention using a braking system of the motor vehicle (see inter alia abstract, [0024]-[0026]: measures comprising an adaptation of a recuperation stage and / or a change in a gear stage of a transmission of the motor vehicle and / or a braking intervention using a braking system of the motor vehicle is used, [0056]: the action plan is determined as a chronological sequence of measures that relate to a change in the operating state of the motor vehicle with regard to the longitudinal guidance, the measures being selected from a group of measures that basically activate operation of the drive train of the Motor vehicle in freewheeling mode, activation of an operation of the drive train in overrun mode, adaptation of a recuperation stage, changing a gear stage of a transmission of the motor vehicle and a braking intervention using a braking system of the motor vehicle, [0065]: After the speed of the motor vehicle has to be reduced even further, at a point in time 25, however, the drive train is again switched to overrun mode as part of a further measure, shifted up one gear stage and the recuperation reduced again in order to obtain a desired braking deceleration in such a way that at a point in time 26 when the roll-out target 9 is reached, the setpoint speed 18 is reached, [0060]-[0061]). 
As per Claim 27, Limbacher discloses wherein the at least one measure is associated with a switch of operating mode of the motor vehicle relating to the longitudinal guidance (see inter alia abstract, [0056]: the action plan is determined as a chronological sequence of measures that relate to a change in the operating state of the motor vehicle with regard to the longitudinal guidance, the measures being selected from a group of measures that basically activate operation of the drive train of the Motor vehicle in freewheeling mode, activation of an operation of the drive train in overrun mode, adaptation of a recuperation stage, changing a gear stage of a transmission of the motor vehicle and a braking intervention using a braking system of the motor vehicle). 
As per Claim 28, Limbacher discloses wherein determining the action plan comprises determining the action plan based at least in part on traffic situation data describing a current traffic situation (see inter alia [0005]: route data is used which can come from various sources, for example from navigation data, traffic sign recognition and the like. Possible roll-out targets that contain a position with a lower target speed are, for example, town entrances, speed limits, intersections and roundabouts, inclines / declines, curves and the like, [0016], [0020]: Such coasting targets, derived for example from digital map data of a navigation system and / or sensor data, for example traffic sign recognition, [0035], [0060]: route data can be determined from digital map data of a navigation system of the motor vehicle and possibly from sensor data from environment data of the motor vehicle, for example sensor data from environment sensors of the motor vehicle, for example traffic sign recognition, [0061]-[0062]: driving situation data, which can also be determined from sensor data from the environment sensors, but also from communication data from the vehicle-to-X communication, relate to the description of other road users, in particular road users who are directly following the vehicle and driving ahead, the current weather conditions and the current roadway condition).
As per Claim 29, Limbacher discloses wherein the traffic situation data comprises data associated with at least one traffic participant other than the driver, current weather conditions, or current road conditions, and wherein the traffic situation data is determined based at least in part on one or more environment sensors of the motor vehicle or vehicle-to-vehicle communication data (see inter alia [0005]: route data is used which can come from various sources, for example from navigation data, traffic sign recognition and the like. Possible roll-out targets that contain a position with a lower target speed are, for example, town entrances, speed limits, intersections and roundabouts, inclines / declines, curves and the like, [0016], [0020]: Such coasting targets, derived for example from digital map data of a navigation system and / or sensor data, for example traffic sign recognition, [0035], [0060]: route data can be determined from digital map data of a navigation system of the motor vehicle and possibly from sensor data from environment data of the motor vehicle, for example sensor data from environment sensors of the motor vehicle, for example traffic sign recognition, [0061]-[0062]: driving situation data, which can also be determined from sensor data from the environment sensors, but also from communication data from the vehicle-to-X communication, relate to the description of other road users, in particular road users who are directly following the vehicle and driving ahead, the current weather conditions and the current roadway condition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limbacher in view of US 2013/0297124 (“Be”).
As per Claim 17, Limbacher discloses at least one of status information, the digital map information received from a navigation system; and wherein the coasting destination is determined based at least in part on at least one of: positions of one or more stop signs or one or more intersections along a currently traveled route, traffic sign information determined by processing data from a camera device, or information describing a directly leading vehicle determined based at least in part on sensor data of at least one environment sensor, or communication data from a vehicle-to-vehicle communication; wherein at least one of the positions of the one or more stop signs or the one or more intersections, the traffic sign information, or the information describing the directly leading vehicle is determined based at least in part on the status information or digital map information (see inter alia [0005]: route data is used which can come from various sources, for example from navigation data, traffic sign recognition and the like. Possible roll-out targets that contain a position with a lower target speed are, for example, town entrances, speed limits, intersections and roundabouts, inclines / declines, curves and the like, [0016], [0020]: Such coasting targets, derived for example from digital map data of a navigation system and / or sensor data, for example traffic sign recognition, [0035], [0060]: route data can be determined from digital map data of a navigation system of the motor vehicle and possibly from sensor data from environment data of the motor vehicle, for example sensor data from environment sensors of the motor vehicle, for example traffic sign recognition, [0061]: driving situation data, which can also be determined from sensor data from the environment sensors, but also from communication data from the vehicle-to-X communication, relate to the description of other road users, in particular road users who are directly following the vehicle and driving ahead), but does not explicitly disclose receiving, by a vehicle-to-infrastructure communication, at least one of status information or digital map information, the status information received from at least one of a traffic light or a barrier.
However, Be teaches receiving, by a vehicle-to-infrastructure communication, at least one of status information or digital map information, the status information received from at least one of a traffic light or a barrier (see inter alia abstract, [0052]: Determination of the traffic light state may be accomplished by various methods. For example, the traffic light state may be determined by a visual recognition method that uses sensors to detect the traffic light state. As another example, the traffic light state may be determined by using a signal transmitted between the vehicle and a transmitter mounted on the traffic light. As yet another example, the location of the vehicle may be communicated to a central database (e.g. using GPS information, a roadside identification system, etc.) and the central database may then transmit the traffic light state of a nearby traffic light to the vehicle. It will be appreciated that the various methods for determining the traffic light state may be utilized independently of one another, or as multiple redundant verifications to improve robustness and safety). 
. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limbacher in view of US 2015/0032343 (“Lochocki”).
As per Claim 18, Limbacher does not explicitly disclose suppressing an activation of a crawl control of the drive train during an execution of the action plan when a current speed of the motor vehicle falls short of a threshold value. 
However, Lochocki teaches suppressing an activation of a crawl control of the drive train during an execution of the action plan when a current speed of the motor vehicle falls short of a threshold value (see inter alia abstract, [0005], [0009]: the controller may fully suppress the creep torque to zero when the brake pedal is applied above about 40% travel and vehicle speed is below 0.1 KPH or some other low fixed threshold, [0047]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Limbacher by incorporating suppressing an activation of a crawl control of the drive train during an execution of the action plan when a current speed of the motor vehicle falls short of a threshold value as taught by Lochocki in order to provide creep control intervention functionality and 1to ensure that clutch torque to the input clutch is not applied when the vehicle is stopped with its brakes fully applied. 

Claim(s) 19, 20, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limbacher in view of US 2014/0345564 (“Matsunaga”).
As per Claim 19, Limbacher does not explicitly disclose after the motor vehicle has come to a complete stop at the stopping position, actively holding the motor vehicle in place by a holding action for at least a specified time span. 
However, Matsunaga teaches after the motor vehicle has come to a complete stop at the stopping position, actively holding the motor vehicle in place by a holding action for at least a specified time span (see inter alia abstract, [0059]: When the automobile 10 stops (step S106: YES), on the other hand, it is contemplated that the deceleration period Td is terminated, [0060]: After elapse of the waiting time Tw (step S108: YES), the idle reduction ECU 510 determines whether engine stop conditions for allowing the engine 100 to stop are satisfied (step S109). As a result of determination, when the automobile 10 satisfies the engine stop conditions (step S109: YES), the idle reduction ECU 510 stops the engine 100 (step S110)). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Limbacher by incorporating after the motor vehicle has come to a complete stop at the stopping position, actively holding the motor vehicle in place by a holding action for at least a specified time span as taught by Matsunaga in order to improve fuel consumption of the vehicle. 

As per Claim 20, Limbacher discloses activating a braking system of the motor vehicle (see inter alia abstract, [0026]: a preferred embodiment of the present invention provides that a further group of measures comprising an adaptation of a recuperation stage and / or a change in a gear stage of a transmission of the motor vehicle and / or a braking intervention using a braking system of the motor vehicle is used), but does not explicitly disclose wherein actively holding the motor vehicle in place by the holding action comprises performing a hydraulic or electromotive holding of an operating brake of the braking system. 
However, Matsunaga teaches wherein actively holding the motor vehicle in place by the holding action comprises performing a hydraulic or electromotive holding of an operating brake of the braking system (see inter alia abstract, [0049], [0059]: When the automobile 10 stops (step S106: YES), on the other hand, it is contemplated that the deceleration period Td is terminated, [0056]: Detection of a pumping operation is not limited to the method using the braking amount detected by the brake pedal sensor 840 but may be performed by another method using, for example, a change in brake hydraulic pressure or a physical displacement of the brake pedal, [0060]: After elapse of the waiting time Tw (step S108: YES), the idle reduction ECU 510 determines whether engine stop conditions for allowing the engine 100 to stop are satisfied (step S109). As a result of determination, when the automobile 10 satisfies the engine stop conditions (step S109: YES), the idle reduction ECU 510 stops the engine 100 (step S110)). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Limbacher by incorporating wherein actively holding the motor vehicle in place by the holding action comprises performing a hydraulic or electromotive holding of an operating brake of the braking system as taught by Matsunaga in order to provide an invention that improves fuel consumption of the vehicle. 

As per Claim 23, Limbacher does not explicitly disclose activating a crawl control after the end of the specified time span if the driver did not manually maintain the complete stop. 
(see inter alia MPEP 2111.04: The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…"[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed"; see inter alia Matsunaga abstract, [0046]: pumping operation detector 511 detects the driver's brake pumping operations in idle reduction control, [0049], [0051]: long-time vehicle stop (for example, 10 [s] to several [min]) or a short-time vehicle stop (for example, 5 [s] or less) and stops the engine only in the case of a long-time vehicle stop, [0059]: When the automobile 10 stops (step S106: YES), on the other hand, it is contemplated that the deceleration period Td is terminated, [0056]: Detection of a pumping operation is not limited to the method using the braking amount detected by the brake pedal sensor 840 but may be performed by another method using, for example, a change in brake hydraulic pressure or a physical displacement of the brake pedal, [0060]: After elapse of the waiting time Tw (step S108: YES), the idle reduction ECU 510 determines whether engine stop conditions for allowing the engine 100 to stop are satisfied (step S109). As a result of determination, when the automobile 10 satisfies the engine stop conditions (step S109: YES), the idle reduction ECU 510 stops the engine 100 (step S110)). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Limbacher by incorporating activating a crawl control after the end of the specified time span if the driver did not manually maintain the complete stop as taught by Matsunaga by detecting a driver’s brake pumping 

As per Claim 24, Limbacher does not explicitly disclose wherein the specified time span is between one second and three seconds. 
However, Matsunaga teaches wherein the specified time span is between one second and three seconds (see inter alia abstract, [0049], [0051]: long-time vehicle stop (for example, 10 [s] to several [min]) or a short-time vehicle stop (for example, 5 [s] or less) and stops the engine only in the case of a long-time vehicle stop, [0059]: When the automobile 10 stops (step S106: YES), on the other hand, it is contemplated that the deceleration period Td is terminated, [0056]: Detection of a pumping operation is not limited to the method using the braking amount detected by the brake pedal sensor 840 but may be performed by another method using, for example, a change in brake hydraulic pressure or a physical displacement of the brake pedal, [0060]: After elapse of the waiting time Tw (step S108: YES), the idle reduction ECU 510 determines whether engine stop conditions for allowing the engine 100 to stop are satisfied (step S109). As a result of determination, when the automobile 10 satisfies the engine stop conditions (step S109: YES), the idle reduction ECU 510 stops the engine 100 (step S110)). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Limbacher by incorporating wherein the specified time span is between one second and three seconds as taught by Matsunaga in order to provide an invention that improves fuel consumption of the vehicle and to determine when to stop the engine. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668